Citation Nr: 1205932	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Pi-Yi Mayo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1940 to November 1941, and from January 1942 to March 1945.  The Veteran died in February 2002, and the appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The appellant and her daughter appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2007.  A transcript of the hearing has been associated with the claims folder.

This is the second time that this case has come before the Board.  In June 2007, the Board first considered whether new and material evidence had been presented to reopen the appellant's claim for service connection for the Veteran's death.  Finding that such new and material evidence had been presented, the Board reopened the Veteran's claim.  The Board also found, however, that the criteria for service connection for the cause of the Veteran's death had not been met, and therefore denied the appellant's claim.  

The appellant thereafter appealed to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court vacated the Board's June 2007 decision and remanded the claim for Board action.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant and her daughter testified before the undersigned Veterans Law Judge in March 2007.  In that hearing, the witnesses referenced treatment records from Northeast Hospital in Humble, Texas, stating that the Veteran had been treated there for falls prior to September 2001.  The witnesses did not submit copies of that treatment, as it was noted that records from that hospital had been obtained and associated with the claims file.

Upon closer inspection, however, it appears that the records received are from one specific doctor at that hospital and not from the hospital in general.  These obtained records also appear to differ from those in the custody of the appellant.  Thus, in its August 2010 Memorandum Decision, the Court determined that VA had violated its duty to assist, and that a remand was necessary to correct this defect.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should ask the appellant to submit any copies of records of the Veteran's treatment at Northeast Medical Center Hospital that she has in her possession, and clarify whether she believes even further relevant records should be sought.  Attempts to obtain any additional identified relevant records should be undertaken.    

2.  The RO shall then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


